                                           Case 2:18-bk-19004-VZ         Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10           Desc
                                                                          Main Document    Page 1 of 31


                                      1     David W. Meadows (CA Bar No. 137052)
                                            LAW OFFICES OF DAVID W. MEADOWS
                                      2     1801 Century Park East, Suite 1235
                                      3     Los Angeles, California 90067
                                            Telephone: 310-557-8490
                                      4     Facsimile: 310-557-8493
                                            Email: david@davidwmeadowslaw.com
                                      5
                                      6     Counsel to Secured Creditors Packo Investments, Inc., Allen
                                            Park, M&A Equities, LLC, The BAE Family Trust,
                                      7     Mohamed Sanfaz, and Kap Chan Chong
                                      8
                                      9                                 UNITED STATES BANKRUPTCY COURT
                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                      10                                      LOS ANGELES DIVISION
                                      11   In re:                                         Case No. 2:18-bk-19004-VZ
L AW O FFICES OF D AVID W. M EADOWS




                                      12
                                           JONG UK BYUN,                                  Chapter 11
                                      13
L OS A NGELES , C ALIFORNIA




                                                    Debtor and Debtor in Possession       NOTICE OF MOTION AND MOTION FOR
                                      14
                                                                                          ORDER AUTHORIZING EXAMINATION
                                      15                                                  OF: 1) JONG UK BYUN, DEBTOR AND
                                                                                          DEBTOR IN POSSESSION AND 2) KIRK
                                      16                                                  GARABEDIAN, REAL ESTATE BROKER
                                                                                          EMPLOYED ON BEHALF OF THE
                                      17
                                                                                          DEBTOR’S ESTATE, AND FOR
                                      18                                                  PRODUCTION OF DOCUMENTS
                                                                                          PURSUANT TO FEDERAL RULE OF
                                      19                                                  BANKRUPTCY PROCEDURE 2004;
                                      20                                                  MEMORANDUM OF POINTS AND
                                                                                          AUTHORITIES; DECLARATION IN
                                      21                                                  SUPPORT THEREOF
                                      22                                                  [No Hearing Required Pursuant to Local
                                      23                                                  Bankruptcy Rule 2004-1]

                                      24                                                  Proposed Document Production Date:
                                                                                          December 12, 2018
                                      25
                                      26                                                  Proposed Examination Date:
                                                                                          December 19, 2018
                                      27


                                                                                             1
                                           Case 2:18-bk-19004-VZ                  Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10                                        Desc
                                                                                   Main Document    Page 2 of 31


                                      1                                                        TABLE OF CONTENTS

                                      2
                                                   INTRODUCTION AND FACTUAL BACKGROUND .......................................................... 8
                                      3
                                      4
                                                   THE COURT SHOULD GRANT THE MOTION. ............................................................... 10
                                      5
                                      6                      Scope of Examination. ................................................................................................ 11

                                      7
                                                             No Relevant Adversary Proceeding or Contested Matter is Pending. ........................ 12
                                      8
                                      9                      Movants, Through Counsel, Have Conferred with Debtor’s Counsel Regarding the
                                                             Requested Productions and Examinations. ................................................................. 12
                                      10
                                      11
                                                   CONCLUSION....................................................................................................................... 12
L AW O FFICES OF D AVID W. M EADOWS




                                      12
                                      13
L OS A NGELES , C ALIFORNIA




                                      14
                                                                                            TABLE OF AUTHORITIES
                                      15
                                      16   Cases

                                      17   In re Bakalis, 199 B.R. 443, 447 (Bankr. E.D.N.Y. 1996) … … … … … … … … … … … … … … 1 1
                                      18   In re Bennett Funding Group, Inc., 203 B.R. 24, 28 (Bankr. N.D.N.Y. 1996) ………………………11
                                      19
                                           In re Drexel Burnham Lambert Group, Inc., 123 B.R. 702, 711 (Bankr. S.D.N.Y. 1991) ………. 11
                                      20
                                           In re Financial Corp. of America, 119 B.R. 728, 733 (C.D. Cal. 1990) …………………………… 11
                                      21
                                      22   In re Table Talk, Inc., 51 B.R. 143, 145 (Bankr. D. Mass. 1985) ………………………………….11

                                      23   Keene Corp. v. Johns-Manville Corp. (In re Johns-Manville),
                                           42 B.R. 362, 364 (Bankr. S.D.N.Y. 1984) ……………………………………………………………11
                                      24
                                      25
                                           Rules
                                      26
                                           Fed. R. Bankr. P. 2004(a)……………………………………………………………….3, 5, 6 7, 10, 13
                                      27


                                                                                                                 2
                                           Case 2:18-bk-19004-VZ          Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10                  Desc
                                                                           Main Document    Page 3 of 31


                                      1    TO THE HONORABLE VINCENT P. ZURZOLO, UNITED STATES BANKRUPTCY JUDGE, THE

                                      2    OFFICE OF THE UNITED STATES TRUSTEE, THE DEBTOR AND DEBTOR IN POSSESSION,
                                      3
                                           MR. KIRK GARABEDIAN, REAL ESTATE BROKER FOR THE DEBTOR AND DEBTOR IN
                                      4
                                           POSSESSION, AND PARTIES IN INTEREST:
                                      5
                                      6           PLEASE TAKE NOTICE THAT pursuant to Rule 2004 of the Federal Rules of Bankruptcy

                                      7    Procedure, secured creditors Packo Investments, Inc., Allen Park, M&A Equities, LLC, The BAE
                                      8    Family Trust, Mohamed Sanfaz, and Kap Chan Chong (collectively “Movants”) submit the following
                                      9
                                           Motion for Order Authorizing Examination of Jong Uk Byun, debtor and debtor in possession (the
                                      10
                                           “Debtor”) and Mr. Kirk Garabedian, the Debtor’s real estate broker (“Garabedian”) 1 and for Production
                                      11
                                           of Documents Pursuant to Federal Rule of Bankruptcy Procedure 2004 (the “Motion).
L AW O FFICES OF D AVID W. M EADOWS




                                      12
                                      13          Pursuant to the Motion, Movants seek to require the Debtor and Garabedian to produce those
L OS A NGELES , C ALIFORNIA




                                      14
                                           documents identified on Exhibit “1” to the Motion, attached hereto and incorporated by this reference.
                                      15
                                           Movants also seek an order permitting them, collectively, by their representative to take the
                                      16
                                           examinations, separately, of the Debtor and Garabedian with respect to the topics identified in Exhibit
                                      17
                                      18   “2” to the Motion, attached hereto and incorporated by this reference.      The information requested in the

                                      19   document production and the examination is narrowly tailored to two areas: 1) the status of a “Phase II
                                      20
                                           Environmental Study” of the Debtor’s parcels of real property identified in this case as the “Santa Fe
                                      21
                                           Properties,” and 2) the status of all marketing, offers made to the Debtor and the Debtor’s responses to
                                      22
                                      23   such offers, if any, with respect to the Debtor’s parcels of real property identified in this case as the

                                      24   “Alameda Properties.” This Motion is brought pursuant to Rule 2004 and Local Bankruptcy Rule
                                      25   (“LBR”) 2004-1, and is made on the grounds that the examination is necessary in order for Movants to
                                      26
                                      27
                                           1
                                                   Mr. Garabedian’s employment as the Debtor’s real estate broker was approved by the Court by
                                           its Order entered on October 31, 2018 (Doc. Number 46).
                                                                                            3
                                           Case 2:18-bk-19004-VZ          Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10               Desc
                                                                           Main Document    Page 4 of 31


                                      1    elicit and obtain evidence relating to the Debtor’s administration of the chapter 11 case. Exhibits 1 and

                                      2    2 pertain to, generally, the following:
                                      3
                                                  (i)     The Phase II Environmental Report: Whether the marketing of the Santa Fe
                                      4
                                           Properties would be enhanced by the Debtor’s engagement of a qualified engineer to conduct a Phase II
                                      5
                                      6    environmental analysis of the Santa Fe Properties, and whether such study would be instrumental in

                                      7    demonstrating compliance with post-petition obligations to environmental regulatory authorities.
                                      8           (ii)    The Alameda Properties Valued at $5 Million: Whether the Debtor is pursuing offers
                                      9
                                           made by qualified purchasers to acquire the Alameda Properties, which are believed by Movants be
                                      10
                                           readily sold, without environmental issues, for approximately five million dollars ($5,000,000.00).
                                      11
                                           Movants believe the Debtor refuses to sell the Alameda Parcels despite viable offers to purchase the
L AW O FFICES OF D AVID W. M EADOWS




                                      12
                                      13   Alameda Properties at fair market value. The Debtor owes between $21 million and $23 million dollars
L OS A NGELES , C ALIFORNIA




                                      14
                                           to Hyundai Steel Company (“Hyundai”). Hyundai holds a first position lien on substantially all of the
                                      15
                                           Debtor’s properties.   The Movants hold junior position liens, subordinate to Hyundai, also on
                                      16
                                           substantially all of the Debtor’s properties.
                                      17
                                      18          When the case was filed, an offer had been made by Alere Property Group, LLC (“Alere”) for

                                      19   $28 million dollars to purchase the Santa Fe Properties. At the Court’s Status Conference held on
                                      20
                                           October 4, 2018, the Court and parties in interest were informed by Debtor’s counsel that the Debtor
                                      21
                                           expected to have a sale motion on file to sell the Santa Fe Properties and intended to have the matter set
                                      22
                                      23   for hearing on November 15, 2018. However, Alere has withdrawn its offer and informed the Debtor

                                      24   and interested parties that it no longer is interested in acquiring the property. The Movants are
                                      25   informed and believe that present offers to purchase the Santa Fe Properties will not, in the absence of
                                      26
                                           overbidding, yield an amount sufficient to fully satisfy the debt owed to Hyundai.
                                      27


                                                                                                4
                                           Case 2:18-bk-19004-VZ         Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10                 Desc
                                                                          Main Document    Page 5 of 31


                                      1            In order to satisfy the claims of Hyundai, Movants, the substantial tax debt, and other valid and

                                      2    enforceable claims, the Debtor is going to have to sell the Alameda Properties and likely other
                                      3
                                           properties. Apparently, the Debtor does not want to. Movants seek to obtain evidence of viable offers
                                      4
                                           to purchase the Alameda Properties at market prices and elicit evidence regarding the Debtor’s
                                      5
                                      6    responses or more likely, his non-responsiveness to the offers. These efforts pertain to the Debtor’s

                                      7    administration of the chapter 11 case and demonstration of whether the Debtor is acting in the best
                                      8    interests of creditors.
                                      9
                                                   Pursuant to LBR 2004-1(a), the “meet and confer” requirement, the undersigned exchanged
                                      10
                                           substantive emails with Debtor’s counsel and had several substantive telephone conversations with him.
                                      11
                                           Movants offered to limit the scope of the 2004 examination as set forth above. This means Movants
L AW O FFICES OF D AVID W. M EADOWS




                                      12
                                      13   offered to not examine the Debtor or Mr. Garabedian with respect to the marketing and sale of the Santa
L OS A NGELES , C ALIFORNIA




                                      14
                                           Fe Properties so as to not interfere with the Debtor’s sale efforts regarding the Santa Fe assets.
                                      15
                                           Debtor’s counsel was unable to consent to the examination and document production requests as set
                                      16
                                           forth in this Motion, which are the same as offered during the “meet and confer” communications.
                                      17
                                      18           PLEASE TAKE FURTHER NOTICE that the relief requested in the Motion cannot proceed

                                      19   under Rules 7030 or 9014 because no related adversary proceeding or contested matter is pending or
                                      20
                                           anticipated at this time under which the proposed examination can take place.
                                      21
                                                   PLEASE TAKE FURTHER NOTICE that, as set forth in the attached declaration of David W.
                                      22
                                      23   Meadows (the “Meadows Decl.”), Movants attempted, in good faith, to meet and confer with counsel to

                                      24   the Debtor, on behalf of both the Debtor and Mr. Garabedian, regarding the requested Rule 2004
                                      25   examination and production of documents and a mutually agreeable date, time, place, and scope in
                                      26
                                           compliance with LBR 2004-1(a).
                                      27


                                                                                                5
                                           Case 2:18-bk-19004-VZ         Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10               Desc
                                                                          Main Document    Page 6 of 31


                                      1           PLEASE TAKE FURTHER NOTICE that Movants request that the Court enter an order:

                                      2           1.      Directing Mr. Byun and Mr. Garabedian to produce the documents identified in Exhibit
                                      3
                                           “1” to the Motion.    Both Mr. Byun and Garabedian may and are requested to comply with the Order by
                                      4
                                           making true and correct .pdf copies of the responsive Documents and communications available to a
                                      5
                                      6    “Drop Box” internet facility without the need for physical production, and to do so within five (5)

                                      7    business days after entry of any Order granting the relief requested.
                                      8           2.      Directing Mr. Byun and Mr. Garabedian to appear to testify on the topics identified in
                                      9
                                           Exhibit “2” to the Motion, and examination either at the Law Offices of David W. Meadows, 1801
                                      10
                                           Century Park East, Suite 1235, Los Angeles, CA, 90067 or at the location of Debtor’s counsel, on
                                      11
                                           December 19, 2018 at 10:00 a.m. for the Debtor and 2:00 p.m. for Mr. Garabedian or as agreed upon by
L AW O FFICES OF D AVID W. M EADOWS




                                      12
                                      13   counsel in advance.
L OS A NGELES , C ALIFORNIA




                                      14
                                                  3.      Authorizing Movants to issue a subpoena on Mr. Garabedian to compel Mr. Garabedian’s
                                      15
                                           compliance with the requested examination and document production as authorized by Rule 2004(c).
                                      16
                                           ///
                                      17
                                      18   ///

                                      19   ///
                                      20
                                           ///
                                      21
                                           ///
                                      22
                                      23   ///

                                      24   ///
                                      25   ///
                                      26
                                           ///
                                      27


                                                                                                6
                                           Case 2:18-bk-19004-VZ         Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10                Desc
                                                                          Main Document    Page 7 of 31


                                      1           PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 2004-1, the Court may approve

                                      2    this Motion without a hearing unless the person sought to be examined filed with the Court and properly
                                      3
                                           serves a separate motion for protective order by not less than fourteen (14) days before the date of the
                                      4
                                           proposed examination and schedules a hearing on the motion for protective order not less than two (2)
                                      5
                                      6    days before the proposed examination.     The proposed examination date is December 19, 2018 at 10:00

                                      7    a.m. for the Debtor and 2:00 p.m. for Mr. Garabedian.
                                      8    DATED: November 19, 2018                      THE LAW OFFICES OF DAVID W. MEADOWS
                                      9
                                      10
                                                                                         By:            /s/ David W. Meadows
                                      11                                                                David W. Meadows
L AW O FFICES OF D AVID W. M EADOWS




                                      12
                                                                                         Counsel for Movants, Packo Investments, Inc., Allen Park,
                                      13                                                 M&A Equities, LLC, The BAE Family Trust, Mohamed
L OS A NGELES , C ALIFORNIA




                                                                                         Sanfaz, and Kap Chan Chong
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27


                                                                                                7
                                           Case 2:18-bk-19004-VZ          Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10               Desc
                                                                           Main Document    Page 8 of 31


                                      1                             MEMORADUM OF POINTS AND AUTHORITIES

                                      2            INTRODUCTION AND FACTUAL BACKGROUND
                                      3
                                                   The Debtor’s chapter 11 case involves a very respectful portfolio of now valuable real property
                                      4
                                           accumulated by the Debtor. The portfolio consists of industrial properties in or near downtown Los
                                      5
                                      6    Angeles. The Debtor operates a scrap metals business on the properties under the business name Central

                                      7    Metal, Inc. (“CMI”).    Not long ago, these properties might not have been able to be given away. This
                                      8    was particularly true regarding the Santa Fe Properties due to the possibility of environmental
                                      9
                                           contamination which, while believed to modest, requires assessment and remediation to the extent
                                      10
                                           necessary.    However, modern times have been good to the Debtor. In the world of Amazon.com, these
                                      11
                                           properties are very, very valuable as properties to convert into logistics centers. The Debtor presumably
L AW O FFICES OF D AVID W. M EADOWS




                                      12
                                      13   is overjoyed at their current values. He is, however, apparently less than overjoyed about actually
L OS A NGELES , C ALIFORNIA




                                      14
                                           selling the properties to pay his debts, whether those debts are owed to taxing authorities or secured and
                                      15
                                           unsecured creditors.
                                      16
                                                   From the Movants’ point of view, the Debtor got into this situation by over-playing his hand pre-
                                      17
                                      18   petition.    A mediation of the dispute between the Debtor and Hyundai took place on May 16, 2018.

                                      19   The mediation was conducted by Mr. David Gould. The Debtor and CMI were represented by counsel
                                      20
                                           other than Mr. Hays, whose firm was, based on information and belief, retained by the Debtor only days
                                      21
                                           before the scheduled Hyundai foreclosure sale. 2 Two of the Moving parties were present at the
                                      22
                                      23   mediation, Mr. Allen Park (an individual secured creditor and also the principal of Packo Investments,

                                      24   Inc.) and Ms. Christine Chong, whose father Kap Chang Chong, is one of the Movants and a secured
                                      25   creditor. In the opinion of the Movants, the Debtor sought unreasonable concessions by Hyundai. At
                                      26
                                      27
                                           2
                                                 The undersigned, although peripherally aware of the case at the time, was not counsel to the
                                           Movants at the time of the mediation.
                                                                                           8
                                           Case 2:18-bk-19004-VZ          Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10                  Desc
                                                                           Main Document    Page 9 of 31


                                      1    the time of the mediation, the $28 million purchase offer by Alere for the Santa Fe Properties was not

                                      2    only on the table, but $500,000 was in escrow. Due to an inability to reach an agreement with Hyundai
                                      3
                                           on the amount payable to Hyundai, which could have been paid through a sale closing, a forbearance
                                      4
                                           agreement could not be finalized.    Eventually but not until the eve of foreclosure, Mr. Byun finally
                                      5
                                      6    took the necessary steps to prevent the immediate loss of the properties to foreclosure, by finally

                                      7    retaining counsel and filing the chapter 11 petition.
                                      8           In addition to the debt owed to Hyundai, estimated between $21 million and $23 million, the
                                      9
                                           Debtor owes approximately $4.6 million in principal to the Movants without including interest,
                                      10
                                           attorneys’ fees or other charges. As of the date this Motion filed proofs of claim total $7,724,392.81,
                                      11
                                           without the Hyundai claim which has not yet been filed. 3
L AW O FFICES OF D AVID W. M EADOWS




                                      12
                                      13          Efforts to collaborate among counsel are a waste of time and even counterproductive if the
L OS A NGELES , C ALIFORNIA




                                      14
                                           underlying parties in interest – the decision makers – will not go along with the program. Here, that
                                      15
                                           means the Debtor.    The Debtor so far demonstrates a lack of focus on the payment of creditor claims
                                      16
                                           and the limited opportunity bankruptcy provides to a debtor and creditors. The Debtor appears
                                      17
                                      18   unwilling to liquidate sufficient portions of his valuable real estate portfolio to pay creditor claims.   In

                                      19   order to support a motion to appoint a chapter 11 trustee under Bankruptcy Code Section 1104(a)(2),
                                      20
                                           that such appointment is in the best interest of creditors, Movants require evidence. Specifically, based
                                      21
                                           on the evidence obtained by the Motion, Movants expect to show that the Debtor is unwilling to satisfy
                                      22
                                      23   his fiduciary duty to creditors. It is expected to be shown that the Debtor willfully has not pursued

                                      24   market-rate offers on, at least, the Alameda Properties which are scheduled by the Debtor to be worth
                                      25
                                      26
                                           3
                                      27          The proof of claims bar date is December 14, 2018.


                                                                                                   9
                                           Case 2:18-bk-19004-VZ          Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10                Desc
                                                                          Main Document    Page 10 of 31


                                      1    nearly $5 million dollars. 4 Intransigence by the Debtor creates risk, risk to Movants and other creditors

                                      2    that Hyundai will file a motion for relief from stay and such motion could be granted. An alternative to
                                      3
                                           Mr. Byun as Debtor in Possession is appointment of a Chapter 11 trustee to administer administer the
                                      4
                                           estate assets in a manner consistent with fiduciary duties to creditors.
                                      5
                                      6           THE COURT SHOULD GRANT THE MOTION.

                                      7           Rule 2004 provides that “[o]n motion of any party in interest, the court may order the
                                      8    examination of any entity.” Fed. R. Bankr. P. 2004(a). The Court may order the examination of any
                                      9
                                           third party who has (or had) dealings with the debtor on the “acts, conduct, or property” of the debtor, on
                                      10
                                           “the liabilities and financial condition of the debtor,” or on “any matter which may affect the
                                      11
                                           administration of the debtor’s estate.” Fed. R. Bankr. P. 2004(b); See In re Financial Corp. of
L AW O FFICES OF D AVID W. M EADOWS




                                      12
                                      13   America, 119 B.R. 728, 733 (C.D. Cal. 1990) (“The scope of Rule 2004 is broad, and an examination
L OS A NGELES , C ALIFORNIA




                                      14
                                           pursuant to this rule may extend to third parties who have had dealings with the debtor.”). The purpose of a
                                      15
                                           Rule 2004 examination is to assist a party in interest in determining the nature and extent of the
                                      16
                                           bankruptcy estate, revealing assets, examining transactions and assessing whether wrongdoing has
                                      17
                                      18   occurred. See In re Bennett Funding Group, Inc., 203 B.R. 24, 28 (Bankr. N.D.N.Y. 1996).

                                      19          The scope of a Rule 2004 examination is very broad, broader even than discovery under the
                                      20
                                           Federal Rules of Civil Procedure. In re Drexel Burnham Lambert Group, Inc., 123 B.R. 702, 711
                                      21
                                           (Bankr. S.D.N.Y. 1991); see also In re Table Talk, Inc., 51 B.R. 143, 145 (Bankr. D. Mass. 1985)
                                      22
                                      23   (Rule 2004 exams are “unfettered and broad.”); In re Bakalis, 199 B.R. 443, 447 (Bankr. E.D.N.Y.

                                      24   1996) (the purpose of a Rule 2004 examination “is to facilitate the discovery of assets and the
                                      25   unearthing of frauds and has been likened to a quick ‘fishing expedition’ into matters and issues
                                      26
                                      27
                                           4
                                                  Schedules of Assets and Liabilities, Doc. 26, filed 8/31/18, page 5 of 58, Item 1.2.
                                                                                                10
                                           Case 2:18-bk-19004-VZ         Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10                 Desc
                                                                         Main Document    Page 11 of 31


                                      1    regarding the administration of the bankruptcy case.”). Accordingly, a Rule 2004 examination may “cut

                                      2    a broad swath through the debtor’s affairs.” Keene Corp. v. Johns-Manville Corp. (In re Johns-
                                      3
                                           Manville), 42 B.R. 362, 364 (Bankr. S.D.N.Y. 1984).
                                      4
                                                  Here, the examination of both the Debtor and the real estate broker is necessary to obtain
                                      5
                                      6    information about the status of offers to purchase the Debtor’s real estate, and more specifically,

                                      7    whether the Debtor is moving forward in accepting reasonable offers or again over playing his hand as
                                      8    he did prepetition. If the case were a two party dispute between the Debtor and Hyundai, then the only
                                      9
                                           loser of the game would be the Debtor himself. However, this case is not a two party dispute. There
                                      10
                                           are over $7.5 million of filed claims in the case without the as-yet unfiled claim of Hyundai.    The
                                      11
                                           Debtor as a fiduciary to creditors has no right to sit on the estate assets. As debtor in possession, he has
L AW O FFICES OF D AVID W. M EADOWS




                                      12
                                      13   a fiduciary duty to creditors. Movants seek evidence to determine whether the Debtor is, in fact,
L OS A NGELES , C ALIFORNIA




                                      14
                                           reasonably satisfying those duties.
                                      15
                                                          Scope of Examination.
                                      16
                                                  The scope of the examination is reasonably limited. This is due partially to requests made by
                                      17
                                      18   Debtor’s counsel who did not want examination into the current marketing of the Santa Fe Properties.

                                      19   The Santa Fe Properties consist of the parcels formerly in escrow for sale to Alere for $28 million.
                                      20
                                           Movants are willing to not question the Debtor and Mr. Garabedian at this time with respect to the Santa
                                      21
                                           Fe Property. Instead, the scope is limited to asking the Debtor why it has not proceeded to obtain a
                                      22
                                      23   Phase II environmental impact study on the Santa Fe parcels despite having ample cash collateral on

                                      24   hand for such use, which could be used either by consent of the secured parties or by seeking and
                                      25   obtaining Court approval.    The second and main focus of investigation by Movants is into the existence
                                      26
                                      27


                                                                                                11
                                           Case 2:18-bk-19004-VZ         Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10                 Desc
                                                                         Main Document    Page 12 of 31


                                      1    of offers --- and importantly the responses by the Debtor to offers – to sell the Alameda Properties.

                                      2    The Debtor scheduled $4,800,000 as the market value of the Alameda Properties. 5
                                      3
                                                  The Movants offered in their meet and confer communications with Debtor’s counsel to limit the
                                      4
                                           scope of examination and production of documents as set forth in this Motion. The requested
                                      5
                                      6    examination and production is reasonably narrow in scope, is directly relating to the Debtor’s assets and

                                      7    the Debtor’s administration of those assets, and it is not unduly burdensome.
                                      8                   No Relevant Adversary Proceeding or Contested Matter is Pending.
                                      9
                                                  The requested document production and examinations cannot proceed under rules 7030, 7034, or
                                      10
                                           9014 because no adversary proceeding or contested matter has been commenced.
                                      11
                                                          Movants, Through Counsel, Have Conferred with Debtor’s Counsel Regarding the
L AW O FFICES OF D AVID W. M EADOWS




                                      12
                                      13                  Requested Productions and Examinations.
L OS A NGELES , C ALIFORNIA




                                      14
                                                  Movants’ counsel and Debtor’s counsel had phone calls of considerable length on multiple
                                      15
                                           occasion and exchanged substantive emails regarding the requested production and examination.
                                      16
                                           Debtor’s counsel, however, is unable to provide consent to the requested examination, both of the
                                      17
                                      18   Debtor and Garabedian. 6     See Declaration of David W. Meadows.

                                      19          CONCLUSION
                                      20
                                                  Movants ask the Court to grant the Motion and enter an order:
                                      21
                                                  1.      Directing Mr. Byun and Mr. Garabedian to produce the documents identified in Exhibit
                                      22
                                      23   “1” to the Motion.   Both Mr. Byun and Garabedian may comply with the Order by making true and

                                      24
                                      25   5
                                                  Schedules of Assets and Liabilities, Doc. 26, filed 8/31/18, page 5 of 58, Item 1.2.
                                      26   6
                                                  Movants believe Mr. Garabedian will have no objection to either the production requested by the
                                      27   Motion or his examination. He is being served with this Notice and Motion. Movants did not contact
                                           him directly and is treating him for these purposes as represented by counsel to the Debtor.


                                                                                               12
                                           Case 2:18-bk-19004-VZ         Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10                 Desc
                                                                         Main Document    Page 13 of 31


                                      1    correct .pdf copies available to a “Drop Box” internet facility without the need for physical production,

                                      2    and to do so within five (5) business days after entry of any Order granting the relief requested.
                                      3
                                                  2.      Directing Mr. Byun and Mr. Garabedian to appear to testify on the topics identified in
                                      4
                                           Exhibit “2” to the Motion, and examination at the Law Offices of David W. Meadows, 1801 Century
                                      5
                                      6    Park East, Suite 1235, Los Angeles, CA, 90067 or at the location of Debtor’s counsel on December 19,

                                      7    2018 at 10:00 a.m. for the Debtor and 2:00 p.m. for Mr. Garabedian, or on such other date and time as
                                      8    the parties agree uon.
                                      9
                                                  3.      Authorizing Movants to issue a subpoena on Mr. Garabedian to compel Mr. Garabedian’s
                                      10
                                           compliance with the requested examination and document production as authorized by Rule 2004(c).
                                      11
                                           DATED: November 19, 2018                      THE LAW OFFICES OF DAVID W. MEADOWS
L AW O FFICES OF D AVID W. M EADOWS




                                      12
                                      13
L OS A NGELES , C ALIFORNIA




                                      14
                                                                                         By:           /s/ David W. Meadows
                                      15                                                               David W. Meadows
                                                                                         Counsel for Movants, Packo Investments, Inc., Allen Park,
                                      16                                                 M&A Equities, LLC, The BAE Family Trust, Mohamed
                                                                                         Sanfaz, and Kap Chan Chong
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27


                                                                                               13
                                           Case 2:18-bk-19004-VZ            Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10              Desc
                                                                            Main Document    Page 14 of 31


                                      1                                 DECLARATION OF DAVID W. MEADOWS
                                      2            I, David W. Meadows, declare as follows:

                                      3            1.      I am an attorney at law and licensed to practice before this Court.   I have personal
                                      4
                                           knowledge of the facts set forth herein, except as to those stated on information and belief and, as to
                                      5
                                           those, I am informed and believe them to be true. If called as a witness, I could and would competently
                                      6
                                      7    testify to the matters stated herein.

                                      8            2.      I am counsel of record to the following secured creditors: Packo Investments, Inc., Allen
                                      9    Park, M&A Equities, LLC, The BAE Family Trust, Mohamed Sanfaz, and Kap Chan Chong
                                      10
                                           (collectively, “Movants”).
                                      11
                                                   3.      In connection with this Motion, I wrote and sent several substantive emails to Mr. Hays
L AW O FFICES OF D AVID W. M EADOWS




                                      12
                                      13   regarding the appropriateness of a creditor obtaining the information sought by the Motion, to which Mr.
L OS A NGELES , C ALIFORNIA




                                      14   Hays provided substantive response. In addition, Mr. Hays and I conducted several telephone calls in
                                      15
                                           which we discussed the scope of information requested.      These emails and calls were specific to the
                                      16
                                           2004 Motion and are in addition to the communications that I have had regularly with Mr. Hays since
                                      17
                                           the Petition Date.
                                      18
                                      19           I declare under penalty of perjury under the laws of the United States of America that the

                                      20   foregoing is true and correct.
                                      21
                                                   Executed this 19th day of November, 2018 in Los Angeles, California.
                                      22
                                      23
                                                                                                                /s/ David W. Meadows
                                      24                                                                        David W. Meadows
                                      25
                                      26
                                      27


                                                                                                14
Case 2:18-bk-19004-VZ   Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10   Desc
                        Main Document    Page 15 of 31




                               EXHIBIT 1
Case 2:18-bk-19004-VZ         Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10                 Desc
                              Main Document    Page 16 of 31


            EXHIBIT “1” TO NOTICE OF MOTION AND MOTION FOR ORDER

  AUTHORIZING EXAMINATION OF JONG UK BYUN AND KIRK GARABEDIAN

  AND FOR PRODUCTION OF DOCUMENTS PURSUANT TO FEDERAL RULE OF

                     BANKRUPTCY PROCEDURE 2004 DEFINITIONS

       1.        As used herein, the term "DOCUMENT" or "DOCUMENTS" means any and

all documents, tangible things and/or property, of any kind, as described by Federal Rules of

Civil Procedure Rule 34(a), and all writing as defined by Federal Rule of Evidence, Rule

1001(1), including originals and non-identical copies, whether different from the originals by

reason of any notation made on such copies or otherwise, and including without limitation

communications, e-mails, inquiries, discussions, conversations, negotiations, agreements,

understanding, meetings, conferences, interviews, cards, correspondence, memoranda, notes,

diaries, statistics, letters, or other forms of interpersonal disclosure, whether oral or

written, however transmitted, minutes, lists, agenda, contracts, reports, studies, checks,

statements, receipts, returns, summaries, pamphlets, books, inter-office and intra-office

communications, notations of any sort of conversations, telephone calls, meetings, or other

communications, bulletins, invoices, worksheets, graphical or aural records or representations

of any kind, including, without limitation, photographs, charts, videotape, records, motion

pictures, and electronic, mechanical, or electrical records or representations of any kind,

including, without limitation, tapes, discs, and recordings, computer printouts, computer discs,

computer tapes, computer software, computer readable media, electronically stored media,

any other form of stored information, computer data or other computer-stored information,

fields of data, data processing records and the written information necessary to understand

and use such material. The term "DOCUMENT" or "DOCUMENTS" shall also include
Case 2:18-bk-19004-VZ         Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10              Desc
                              Main Document    Page 17 of 31


any written, drawn, recorded, transcribed, filed or graphic matter, however produced or

reproduced, and all forms of drafts, notations, workings, alterations, modifications,

changes, and amendments of any of the foregoing.

       2.        As used herein, the term "COMMUNICATIONS" shall mean all inquiries,

discussions, conversations, negotiations, agreements, understandings, meetings, conferences,

telephone conversations, interviews, cards, letters, emails, notes, correspondence, or other

forms of interpersonal discourse, whether oral or written, however transmitted, including

reports, notes, memoranda, lists, agenda, and other reports documenting, memorializing,

summarizing or relating to such communication.

       3.        As used herein, the terms “ALL” and “ANY” both shall mean and refer to

“any” and “all,” in the conjunctive and/or disjunctive.

       4.        As used herein, the term “ALAMEDA PROPERTY” refers to the properties

owned by BYUN or owned by CENTRAL METAL, INC. that have been understood by BYUN

and by GARABEDIAN as the ALAMEDA PROPERTY parcels, including as identified on

Exhibit 1-B, (a true and correct copy of Schedule A/B, Doc. 26, page 5 of 58)

       5.        As used herein, the phrase “POSSESSION, CUSTODY OR CONTROL”

means in your physical possession or as to which you have the right to secure or compel the

production of the DOCUMENT (or a copy) from another person, affiliate, corporation,

partnership or other entity having physical possession thereof, including stockbrokers,

investment advisors, investment counselors, financial planners, accountants, attorneys, or other

agents or advisors.

       6.        As used herein, the phrase “PHASE II ENVIRONMENTAL ANALYSIS”

means any analysis of environmental issues or condition affecting the SANTA FE PROPERTY.
Case 2:18-bk-19004-VZ         Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10                 Desc
                              Main Document    Page 18 of 31


       7.        As used herein, the terms “RELATING TO,” “RELATE TO,” or

“EVIDENCING” shall mean, without limitation: bearing a subject matter relationship to,

embodying, discussing, consisting of, comprising, containing, comparing, evidencing,

constituting, setting forth, showing, disclosing, concerning, describing, explaining, evaluating,

analyzing, summarizing, pertaining to, reflecting, referring to, touching upon, or having any

logical or factual connection with the subject matter of the DOCUMENTS requested by these

Requests.

       8.        As used herein, the term “SANTA FE PROPERTY” refers to the real estate

parcels commonly referred to as such in the BANKRUPTCY CASE, and as identified

by Exhibit 1-A (a true and correct copy of Schedule A/B, Doc. 26, page 4 of 58), and

which parcels were included in the “Standard Offer, Agreement and Escrow

Instructions for Purchase of Real Estate” between the DEBTOR and Alere Property

Group, Inc.

       9.        As used herein, the term “THE BANKRUPTCY CASE” means the

chapter 11 case number 2:18-bk-19004-VZ commenced on August 3, 2018.

       10.       As used herein, the terms “YOU,” “YOUR,” and “THE DEBTOR” shall

refer to JONG UK BYUN or to KIRK GARABEDIAN, and their affiliates, attorneys, agents,

employees, representatives and anyone acting or their behalf.

                                        INSTRUCTONS

       1.        YOU may and are requested to comply with the Requests by making such

responsive documents and files accessible in electronic form, such as .pdf files, in secure

“DropBox” facility.

       2.        The Requests (“Requests”) contained herein are to be construed liberally, so
Case 2:18-bk-19004-VZ          Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10                  Desc
                               Main Document    Page 19 of 31


as to be inclusive rather than exclusive. Particularly, “and” and “or” shall be construed

conjunctively rather than disjunctively as necessary, to make the Requests inclusive rather than

exclusive. As used herein, the singular shall include the plural, and the plural shall include the

singular (except as otherwise dictated by the context). As used herein, a masculine, feminine, or

neutral pronoun shall not exclude the other genders, ALL to the end that the interpretation

applied results in the more expansive production.

       3.        YOU should produce all responsive DOCUMENTS and/or

COMMUNICATIONS, in YOUR “possession, custody, or control,” meaning in YOUR

physical possession.

       4.        YOU have the right to secure or compel the production of the

DOCUMENTS and/or COMMUNICATIONS (or a copy) from another person, affiliate,

corporation, partnership, or other entity having physical possession thereof, including but

not limited to partners, joint ventures, proprietorships, business associations, stockbrokers,

investment advisors, investment counselors, financial planners, accountants, attorneys, or

other agents or advisors.

       5.        These Requests shall be deemed continuing. Should YOU subsequently

prepare, discover or obtain possession, custody or control of ANY DOCUMENTS and/or

COMMUNICATIONS responsive to the Requests, the YOU shall produce such DOCUMENT

and/or COMMUNICATION upon receipt or preparation thereof.

       6.        In responding to the Requests, furnish ALL responsive DOCUMENTS

and/or COMMUNICATIONS available at the time of production, including, but not limited

to, DOCUMENTS and/or COMMUNICATIONS in YOUR possession or the possession of

YOUR attorneys, agents and representatives.
Case 2:18-bk-19004-VZ           Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10                 Desc
                                Main Document    Page 20 of 31


       7.            YOU are requested to produce ALL DOCUMENTS and/or

COMMUNICATIONS described below in the same order within each file in which they are

located prior to production. The file folders, boxes, binders or other containers in which

such DOCUMENTS and/or COMMUNICATIONS are found are also requested to be

produced intact, including the title, labels or other descriptions of each such folder, box, binder

or container.

       8.            If ANY DOCUMENTS and/or COMMUNICATIONS called for by these

Requests is not produced on the ground that it is privileged or otherwise claimed to be

protected against production, COUNSEL TO THE DEBTOR is required to provide the

following information with respect to each such DOCUMENTS and/or

COMMUNICATIONS:

                a.       The date of the DOCUMENTS and/or COMMUNICATIONS;

                b.       The author(s) and/or the signator(ies) and the names of those who

                         participate in the formation of the DOCUMENTS and/or

                         COMMUNICATIONS;

                c.       The type of DOCUMENTS and/or COMMUNICATIONS it is;

                d.       A description of the DOCUMENT’s and/or COMMUNICATION’s

                         subject matter and length;

                e.       A list of those persons, entities to whom said DOCUMENTS and/or

                         COMMUNICATIONS was/were disseminated, together with such

                         persons' and entities' last known addresses;

                f.       The custodian of the DOCUMENTS and/or COMMUNICATIONS; and

                g.       The nature of the privilege or other rule relied upon in withholding
Case 2:18-bk-19004-VZ         Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10               Desc
                              Main Document    Page 21 of 31


                      production of each such DOCUMENTS and/or COMMUNICATIONS.

       9.       Notwithstanding the assertion of ANY objection to the Requests, ANY

objection to DOCUMENTS and/or COMMUNICATIONS containing non-objectionable matter

which is relevant and material to a Request must be produced. That portion of the

DOCUMENTS and/or COMMUNICATIONS for which objection is asserted may be

withheld, provided that the information contained in paragraph 6 above is furnished.

       10.      The DOCUMENTS and/or COMMUNICATIONS requested herein for

inspection and copying are to be produced in their entirety and without deletions or excisions,

regardless of whether YOU consider the entire DOCUMENTS and/or COMMUNICATIONS

to be relevant or responsive to the request. If YOU have redacted ANY portion of a

DOCUMENT and/or COMMUNICATION, stamp the word "redacted" on each portion of the

DOCUMENTS and/or COMMUNICATIONS which YOU have redacted. Redactions should be

included on the privilege log described in paragraph 6 above.

       11.      If ANY DOCUMENTS and/or COMMUNICATIONS within the scope of

these Requests has been destroyed, Responding Party shall in their responses thereto

describe the circumstances of such destruction, and shall produce DOCUMENTS and/or

COMMUNICATIONS relating to such destruction.

       12.      Unless words or terms have been given a specific definition herein, each word

or term used herein shall be given its usual and customary dictionary definition except where

such words have a specific custom and usage definition in YOUR trade or industry, in which

case they shall be interpreted in accordance with such usual custom and usage definition of

which YOU are aware.
Case 2:18-bk-19004-VZ      Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10         Desc
                           Main Document    Page 22 of 31


                              DOCUMENT REQUESTS

      1.     ALL non-privileged DOCUMENTS and/or COMMUNICATIONS RELATING

TO performing and/or obtaining a PHASE II ENVIRONMENTAL ANALYIS of the

SANTA FE PROPERTIES;

      2.     ALL non-privileged DOCUMENTS and/or COMMUNICATIONS RELATING

TO the ALAMENDA PROPERTY, including marketing materials, any and all offers

received by YOU to purchase the ALAMEDA PROPERITES on or after January 1, 2018,

and any and all COMMUNICATIONS relating to any response to such offers provided by

YOU, as in the case of BYUN to GARABEDIAN or any other individual, or in the case of

GARABEDIAN, to an individual or party who made any such offer or inquiry.
Case 2:18-bk-19004-VZ   Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10   Desc
                        Main Document    Page 23 of 31




                             EXHIBIT 1-A
Case 2:18-bk-19004-VZ   Doc 26
                            50 Filed 08/31/18
                                     11/19/18 Entered 08/31/18
                                                       11/19/18 18:19:48
                                                                09:20:10   Desc
                         MainDocument
                        Main  Document Page
                                          Page24
                                              4 of
                                                 of58
                                                    31
Case 2:18-bk-19004-VZ   Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10   Desc
                        Main Document    Page 25 of 31




                             EXHIBIT 1-B
Case 2:18-bk-19004-VZ   Doc 26
                            50 Filed 08/31/18
                                     11/19/18 Entered 08/31/18
                                                       11/19/18 18:19:48
                                                                09:20:10   Desc
                         MainDocument
                        Main  Document Page
                                          Page26
                                              5 of
                                                 of58
                                                    31




                                                                  DWM: we say: $2.4MM
Case 2:18-bk-19004-VZ   Doc 26
                            50 Filed 08/31/18
                                     11/19/18 Entered 08/31/18
                                                       11/19/18 18:19:48
                                                                09:20:10   Desc
                         MainDocument
                        Main  Document Page
                                          Page27
                                              6 of
                                                 of58
                                                    31


                                                   DWM: unknown property




                                                    DWM: part of Alameda
Case 2:18-bk-19004-VZ   Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10   Desc
                        Main Document    Page 28 of 31




                               EXHIBIT 2
Case 2:18-bk-19004-VZ         Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10               Desc
                              Main Document    Page 29 of 31



               EXHIBIT “2” TO NOTICE OF MOTION AND MOTION FOR ORDER

 AUTHORIZING EXAMINATION OF JONG UK BYUN AND KIRK GARABEDIAN
 AND FOR PRODUCTION OF DOCUMENTS PURSUANT TO FEDERAL RULE OF

                            BANKRUPTCY PROCEDURE 2004



      Movants designate the matters identified below for examination. In construing these

topics, the terms and definitions set forth in Exhibit “1” of the “Motion for Order Authorization

Examination of Jong Uk Byun and Kirk Garabedian and for Production of Documents Pursuant

to Federal Rule of Bankruptcy Procedure 2004,” and of a Subpoena for Fed. R. Bankr. P. 2004

shall apply.

      The witness(s) shall be prepared to address the following topics:

       1.       The authenticity of the documents produced and whether they constitute business

records and any other foundational matters pertaining to admissibility.

       2.       A Phase II Environmental Analysis of the Santa Fe Property, including the

benefit of such analysis to the marketing of the property.

       3.       All aspects of the marketing and sale of the Alameda Property commencing

January 1, 2018.
            Case 2:18-bk-19004-VZ                  Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10                                     Desc
                                                   Main Document    Page 30 of 31


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 1801
Century Park East, Suite 1235, Los Angeles, CA 90067

                                      NOTICE OF MOTION AND MOTION FOR
A true and correct copy of the foregoing document entitled:
ORDER AUTHORIZING EXAMINATION OF: 1) JONG UK BYUN, DEBTOR AND DEBTOR IN
POSSESSION AND 2) KIRK GARABEDIAN, REAL ESTATE BROKER EMPLOYED ON BEHALF
OF THE DEBTOR’S ESTATE, AND FOR PRODUCTION OF DOCUMENTS PURSUANT TO
FEDERAL RULE OF BANKRUPTCY PROCEDURE 2004; MEMORANDUM OF POINTS AND
AUTHORITIES; DECLARATION IN SUPPORT THEREOF will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
11/19/2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On 11/19/2018, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 11/19/2018, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

    Hon. Vincent P. Zurzolo            (via messenger)
    United States Bankruptcy Court
    Edward R. Roybal Federal Building and Courthouse
    255 E. Temple Street, Suite 1360
    Los Angeles, CA 90012
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  November 19, 2018                              David W. Meadows                                /s/ David W. Meadows
  Date                            Printed Name                                                   Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 2:18-bk-19004-VZ                  Doc 50 Filed 11/19/18 Entered 11/19/18 09:20:10                                     Desc
                                                   Main Document    Page 31 of 31


1. Continued (Via ECF):

Office of the United States Trustee: Kelly L. Morrison, via ECF @ United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Counsel to the Debtor and Debtor in Possession: Via ECF @ jhayes@rhmfirm.com,
3039.3@notices.nextchapterbk.com;roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie
@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca
@rhmfirm.com;ma

Counsel to Secured Creditor Hyundai Steel Company: Via ECF to Darren L. Patrick @ dpatrick@omm.com

Counsel to Deutsch Bank et al: Via ECF to Theron S. Covey @ tcovey@rasflaw.com, CAECF@tblaw.com

All ECF Notice Parties:

     x   Theron S Covey tcovey@rasflaw.com, CAECF@tblaw.com
     x   Hal D Goldflam hgoldflam@frandzel.com, bwilson@frandzel.com
     x   M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfir
         m.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
     x   David W. Meadows david@davidwmeadowslaw.com
     x   Katrina M Miller kmiller@pskfirm.com
     x   Kelly L Morrison kelly.l.morrison@usdoj.gov
     x   Daniel E Park dpark@parksylvalaw.com
     x   Darren L Patrick dpatrick@omm.com
     x   Steven G. Polard spolard@ch-law.com, cborrayo@ch-law.com
     x   Valerie Smith claims@recoverycorp.com
     x   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

2.   Continued (U.S. Mail)

Debtor and Debtor in Possession: (Address stated on the Petition)
Mr. Jong Uk Byun
8201 Santa Fe Avenue
Huntington Park, CA 90255

Real Estate Broker: (Address shown on resume to employment application)
Mr. Kirk Garabedian
Keller Williams Commercial
889 Americana Way, Suite 408
Glendale, CA 91210

3.   Email:         Mr. Kirk Garabedian - kirkg@kw.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
